Title: From George Washington to John Nicholas, 30 November 1797
From: Washington, George
To: Nicholas, John



Sir,
Mount Vernon 30th Novr 1797.

I know not how to thank you sufficiently, for the kind intention of your obliging favour of the 18th instant.
If the object of Mr Langhorne, who to me, in person & character, is an entire stranger, was such as you suspect, it will appear from my answer to his letter, that he fell far short of his mark. But as the writer of it seems to be better known to you, and that you may be the better enabled to form a more correct opinion of the design, I take the liberty of transmitting a copy of it along with the answer. If they should be a mean of detecting any nefarious plan of those who are assailing the government in every shape that can be devised I shall feel happy in having had it in my power to furnish them. If the case be otherwise, the papers may be committed to the flames, & the transaction buried in oblivion. To confess the

truth, I denominated Mr Langhorne in my “mind’s eye” a pedant, who was desirous of displaying the flowers of his pen. In either case, I wd thank you for the result of the inve⟨stigation⟩.
In your journey to Philadelphia or at any other time, or upon any occasion, I should be happy to see you at this place; having had a very high regard for your father while living, and a long acquaintance with him in public life as members of the Legislature of this State. With very great esteem I remain Dear Sir Your Most Obedt & Very Hble Servant

Go: Washington

